

116 HR 4112 IH: To designate Haiti under section 244 of the Immigration and Nationality Act to permit nationals of Haiti to be eligible for temporary protected status under such section during and after the pendency of certain litigation, and for other purposes.
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4112IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Hastings (for himself, Mr. Deutch, Mr. Lawson of Florida, Mrs. Demings, Mr. Crist, Ms. Wasserman Schultz, Ms. Mucarsel-Powell, Ms. Shalala, Mr. Soto, Ms. Frankel, and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo designate Haiti under section 244 of the Immigration and Nationality Act to permit nationals of
			 Haiti to be eligible for temporary protected status under such section
			 during and after the pendency of certain litigation, and for other
			 purposes.
	
 1.FindingsCongress finds the following: (1)On January 12, 2010, Haiti was hit by a magnitude 7.0 earthquake.
 (2)Approximately 3,000,000 people were affected by the earthquake, with an estimated 250,000 people losing their lives and 300,000 people suffering injuries.
 (3)On January 21, 2010, the United States designated Haiti for temporary protected status. (4)The continued designation of temporary protected status for Haiti would preserve the per annum estimated $1,000,000,000 in remittances sent to Haiti from Haitians in the United States.
 (5)These remittances exceed the amount of foreign assistance given to Haiti by the United States and are crucial to Haiti’s recovery.
 (6)On October 20, 2010, an outbreak of cholera was confirmed for the first time in over 100 years. (7)Haiti continues to work to recover from the devastating cholera outbreak.
 (8)The cholera outbreak is estimated to have killed over an estimated 9,000 people and infected nearly 800,000 Haitians.
 (9)On October 4, 2016, Hurricane Matthew struck Haiti. (10)Hurricane Matthew resulted in the damage of approximately 45 percent of Haiti’s southwest piped water supply.
 (11)Hurricane Matthew resulted in crop losses estimated to be $360,000,000. (12)Hurricane Matthew is estimated to have killed over 1,000 people and directly affected 2.1 million Haitians.
 (13)Hurricane Matthew was responsible for the internal displacement of 175,000 people and left 1.4 million Haitians in need of urgent humanitarian aid.
 (14)Hurricane Matthew is estimated to have resulted in damages assessed at $1,000,000,000, or roughly 11.4 percent of Haiti’s gross domestic product.
 2.Designation of Haiti for purposes of granting temporary protected statusFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), Haiti shall be treated as if it had been designated under subsection (b)(1)(C) of that section—
 (1)for a period of 8 months every 3 months during the period beginning on the date of the enactment of this Act and ending on the date on which a final decision is rendered in both—
 (A)Ramos v. Nielsen (Northern District, CA; Case No. 18–cv–01554); and (B)Saget v. Trump (Eastern District, NY; Case No. 1:18–cv–01599); and
 (2)for the 18-month period beginning on the last day of the last 8-month period under paragraph (1). 